Citation Nr: 0111450	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for compression fracture 
twelfth thoracic vertebra, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to December 
1969.

By rating decision in December 1981, service connection was 
granted for compression fracture T-12.  In July 1999, the 
veteran filed a claim for an increased rating for the service 
connected compression fracture, T-12.  This appeal arises 
from the April 2000 rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) that continued the 
evaluation of the veteran's service connected compression 
fracture twelfth thoracic vertebra at 20 percent.  A Notice 
of Disagreement was filed in May 2000 and a Statement of the 
Case was issued in June 2000.  A substantive appeal was filed 
in June 2000 with a request for a video teleconference 
hearing before a member of the Board.

A video teleconferencing hearing was scheduled in October 
2000, with letters sent to the veteran in August 2000 and 
September 2000.  These letters were returned as 
undeliverable.  In October 2000, the veteran submitted a 
request to the RO that his hearing be rescheduled as he had 
not received notice of the hearing.  In November 2000, the 
Board granted the veteran's motion to reschedule his hearing.  
In a November 2000 letter, the RO informed the veteran that a 
video teleconferencing hearing was scheduled in January 2001.  
Received in December 2000 was a statement from the veteran 
indicating that he would attend the scheduled January 2001 
video teleconference hearing.  In a statement in January 2001 
submitted to the RO, the veteran requested that his hearing 
be rescheduled.  He stated that he had missed the scheduled 
January 2001 hearing due to moving.  Accompanying this was a 
notation from the RO indicating that the veteran reported 
that he had not received the letter informing him of the 
scheduled hearing date.  Subsequently, the Board denied the 
veteran's motion to reschedule his hearing.  


REMAND

In a statement in January 2001, the veteran reported that he 
had been treated at the Durham, North Carolina VA Medical 
Center several times since December 1999.  Of record are 
treatment records from this VAMC dating up to December 1999.  
As the veteran has identified treatment records, there is a 
duty to obtain these records.  Pursuant to a recent change in 
the duty to assist as enacted by the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096, the 
duty to assist requires that the RO obtain relevant records, 
including private treatment records, as identified by the 
veteran and authorized by him to obtain.  If the records are 
unable to be obtained, the RO shall notify the veteran, 
identify the records they are unable to obtain, briefly 
explain the efforts made to obtain those records, and 
describe any further action to be taken with respect to the 
claim.

Additionally, in this case, in reviewing the evidence in the 
claims folder, the undersigned notes that the VA orthopedic 
examination conducted in February 2000 is inadequate for 
rating purposes in that the requirements of DeLuca v. Brown, 
8 Vet. App. 202 (1995) were not addressed.  In DeLuca, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that in evaluating a service-connected joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45 must be addressed. 

At the new examination, it should be indicated what 
symptomatology demonstrated by the veteran is attributable to 
the service connected compression fracture twelfth thoracic 
vertebra as opposed to any co-existing but unrelated 
disabilities.

In addition, there is a notation at a November 1997 VA 
examination that the veteran discontinued his last job as a 
tax auditor in 1979 due to persistent back pain.  This 
notation constitutes an inferred claim of entitlement to a 
total disability rating based on individual unemployability.  
This issue should be addressed by the RO.  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
compression fracture twelfth thoracic 
vertebra in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from the Durham, 
North Carolina VAMC.  In particular, any 
treatment records since December 1999 
from this facility should be obtained. 

3.  The veteran should be requested to 
provide an educational history and an 
employment statement listing his last 
employer, the address of such employer 
and the reason for leaving that 
employment.  

4.  The Social Security Administration 
should be contacted and asked to provide 
the Administrative decision and all the 
underlying medical records used as a 
basis to award the veteran benefits.

5.  Records pertaining to any evaluation 
of the veteran done prior to and during 
his vocational training in 1990 in New 
Bern through the auspices of the State of 
North Carolina should be obtained.

6.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected compression fracture 
twelfth thoracic vertebra.  Notification 
of the date, time, and place of the 
examination should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The examiner should indicate as follows:  
(The answers should be numbered to 
correspond to the questions posed.)

I.  The ranges of motion of the 
veteran's thoracic spine and the 
normal ranges of motion.

II.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
compression fracture twelfth 
thoracic vertebra due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

III.  Whether the veteran's service 
connected disability, standing 
alone, results in any neurological 
impairment.  If so, the nerve or 
nerves affected, all manifestations 
and the degree of severity should be 
reported.  If a specialist 
neurological examination is needed, 
this should be ordered.

IV.  Whether the veteran's service 
connected compression fracture 
twelfth thoracic vertebra, standing 
alone and without regard to 
advancing age or co-existing non-
service connected disabilities, 
renders him unable to obtain or 
retain employment.  In making this 
determination, the veteran's 
educational and vocational 
background may be considered.  

7.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  

8.  The RO should also adjudicate the 
claim of a total disability rating based 
on individual unemployability.  In the 
event this issue is unfavorable to the 
veteran, it should be discussed in a 
Supplemental Statement of the Case which 
should be forwarded to the veteran and 
his representative.  The veteran and his 
representative are advised of the need to 
file a timely substantive appeal in the 
event the decision pertaining to the 
issue of a total disability rating based 
on individual unemployability is 
unfavorable.  Without such substantive 
appeal, the Board will not have 
jurisdiction to address this matter.

9.  If the issue listed on the title page 
of this decision remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case.  The Supplemental Statement of the 
Case should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



